Citation Nr: 1756899	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.  

[The issues of entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder, and hypertension are also on appeal and will be the subject of a separate decision under the same docket number.]  


REPRESENTATION

Veteran represented by:  Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from January 1969 to November 1971, with additional subsequent service in the Army Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  Thereafter, the Board requested a medical expert advisory opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a), and a response was received in October 2014.

A January 2015 Board decision denied service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC), which in a February 2016 Order granted a February 2016 Joint Motion for Partial Remand by the parties (namely, the Veteran and the legal representative of the VA, the Office of the General Counsel), and remanded the matter to the Board for compliance with the instructions of the Joint Motion.  

In July 2016, the Board remanded the case to the RO for additional development.  An August 2017 Decision Review Officer (DRO) decision granted service connection for right ear hearing loss (and for tinnitus), effective in May 2010.  Thus, the issue remaining on appeal is service connection for left ear hearing loss.  

The issues listed in brackets on page 1 also flow from the October 2010 rating decision of the Philadelphia RO, and are docketed under the same docket number, but the Veteran is represented in those matters by The American Legion.  They will be the subject of a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After the Board remanded this case to the RO for additional development in July 2016, the Veteran underwent a VA audiological examination in July 2017.  The examiner opined that it was as likely as not that the Veteran's right ear hearing loss was due to excessive noise exposure in military service, as documented on his last evaluation in the Reserves in January 2001, but gave an unfavorable nexus opinion regarding the currently diagnosed left ear hearing loss.  She explained that the last Reserve record in January 2001 showed normal left ear hearing, that the Veteran was exposed to hazardous noise in the Reserves as well as occupationally, and that a study by the Institute of Medicine (IOM) found no scientific basis for the concept that hearing loss that develops many years after exposure was causally related to that exposure.  An August 2017 DRO decision granted service connection for right ear hearing loss, but continued to deny service connection for left ear hearing loss.  The record contains other negative nexus opinions regarding the left ear hearing loss, such as by VA examiners in September 2010 and March 2013 and by a VHA consulting expert in October 2014.  

In a June 2016 statement the Veteran's attorney argues that the VA opinions are inadequate because the examiners did not consider the Veteran's use of hearing protection during his post-service occupation, whereas he did not wear protection during the instances he was exposed to noise in the Reserves.  The attorney also provided a medical opinion by a private audiologist, Naomi Wicentowski, Au.D., dated in May 2016, who indicated that she reviewed the Veteran's records and considered whether his hearing loss could be attributable to noise exposure in the military.  She stated that it was "well documented in the medical literature" that hearing loss can result from sufficiently long exposure to high sound levels, and that "[v]ery rarely will the effects of noise exposure manifest themselves at the time of the 'damage'."  She asserted that instead hearing loss from noise exposure "typically becomes apparent twenty or more years after the exposure takes place."  [She did not cite to any medical literature for these statements.]  In commenting on these remarks, the attorney contended that a VA examiner's conclusion that the left ear hearing loss had no nexus to service because a military discharge audiogram was normal, constituted insufficient rationale because it failed to consider the possibility of delayed-onset hearing loss.  The attorney provided an excerpt from VA's website that appears to support this concept of a delayed-onset hearing loss.  Although she did not provide the link to the excerpt, the Board has found the excerpt in a training module devised by the Veterans Health Initiative as an independent study course on Hearing Impairment, released in March 2002; the course was a Veterans Health Administration System-wide Training program, which was sponsored by VA's Employee Education System and Veterans Health Administration National Audiology and Speech Pathology Service.  See https://www.publichealth.va.gov/docs/vhi/hearing_impairment.pdf.  The cited excerpt from the study, which is found on pages 48-49, states:  

Noise-induced hearing loss is frequently subcategorized as Temporary Threshold Shift (TTS) and Permanent Threshold Shift (PTS).  TTS is the hearing threshold shift that occurs after noise exposure, but reverses afterwards, usually within 16 hours.  PTS is the non-reversible component.  TTS is misleading to many patients because they believe that their hearing "always comes back".  However, TTS gradually introduces permanent cochlear hair cell loss, rendering them more susceptible to PTS as the redundancy of the system is lost.  Eventually TTS leads to PTS.  PTS is associated with irreversible damage to hair cells, and loss of hair cells and neural attachments.  Once lost, hair cells cannot regenerate.  

The July 2017 VA examiner did not address the attorney's contentions and the excerpt from the independent study course on hearing impairment sponsored by the VA Health Administration.  Thus, the Board finds that a further VA medical opinion is necessary to reconcile the disparate findings regarding the etiology of the Veteran's left ear hearing loss.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's claims file to a VA audiologist for reconciliation of the disparate opinions regarding the etiology of the Veteran's left ear hearing loss.  The examiner should review the pertinent records, to include the following:  the Veteran's October 2013 hearing testimony, describing in-service and post-service noise exposures, VA examination opinions of September 2010, March 2013, and July 2017; a VHA advisory opinion of October 2014; a May 2016 opinion from private audiologist, Naomi Wicentowski, Au.D.; and materials from a VA independent study course on hearing impairment, released in March 2002, cited by the Veteran's attorney from VA's website (the training module was sponsored by VA's Employee Education System and Veterans Health Administration National Audiology and Speech Pathology Service).  The link to the cited materials is https://www.publichealth.va.gov/docs/vhi/hearing_impairment.pdf; the particular excerpt involving temporary and permanent threshold shifts that was provided by the Veteran's attorney is found on pages 48-49.  

The examiner is specifically asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left ear hearing loss is etiologically related to excessive noise exposure (which has been conceded) during his active service in the Army from January 1969 to November 1971 or his subsequent periods of active duty for training with the Army Reserves between 1978 to 2001.  The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as deemed appropriate.  

2.  The AOJ should then review the record and readjudicate the claim of service connection for left ear hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

